DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 01/21/2021.
Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation of “signals )” in line 13 is needed to change to - - signals - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2020/0013032, art of record) in view of Kotik et al. (US 2017/0313110).
Regarding claims 1 and 15, Moskowitz teaches a system and method perform by the system, comprising a smartcard (102) and a peripheral device (120) configured to cooperate together to enable a biometric print to be acquired, the smartcard and the peripheral device being separate from each other (fig. 1A); wherein the smartcard comprises: a biometric print sensor (106) configured to acquire a biometric print; a processor (104); and a non-transitory computer memory (104) storing instructions that when executed by the processor cause the processor to perform operations comprising: transmitting at least one control signal (successful or unsuccessful read or proper alignment (between the sleeve and smartcard) signals) to the peripheral device, each control signal being defined by a respective single level of an electrical characteristic, wherein the electrical characteristic is any one of a voltage, a current and a frequency; wherein, other than a possible internal power supply (126), the peripheral device 
With regarding to the electrical characteristic as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the electrical characteristic of Moskowitz to include any one of voltage, a current and a frequency as claimed since these characteristics are fundamental characteristics of the control signal.  As evidently taught by Kotik ([0015]) where the LEDs are controlled by the control signal, which defined by any one of voltage, a current and a frequency.
Regarding claim 2, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein, in each of predetermined state, the user interface is configured to present information appropriate for guiding the user in acquiring the biometric print by means of the biometric sensor ([0034], [0035] and [0037]).
	Regarding claim 4, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the peripheral device lacks any active processor means capable of interpreting any command coming from the smartcard (fig. 1A and [0026]).
	Regarding claim 5, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the smartcard 
	Regarding claim 6, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the smartcard comprises: a memory for storing the biometric print once it has been acquired by the biometric print sensor; and wherein the operations further comprise: authenticating the user by comparing the acquired biometric print with print data previously stored as a reference biometric print ([0023]).
	Regarding claim 7, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the peripheral device includes a battery (126) for electrically powering the user interface (fig. 1A and [0026]).
Regarding claim 8, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz teaches all subject matter claimed as applied above except for the arrangement of indicating the predetermined states of the user interface as recited.  However, Moskowitz suggests that plurality of lighting sequences (user interface) could be used to represent different steps in the process (predetermined states) ([0042]).  Moreover, Kotik further teaches array of LED can be controlled by various signal ([0015]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moskowitz as modified by Kotik to provide the arrangement of indicating the 
Regarding claim 9, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Kotik further teaches teach the voltage control level to control the LED as claimed ([0015]). 
	Regarding claim 13, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the smartcard is a payment card ([0025]).
	Regarding claim 14, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches wherein the peripheral device is a case into which the smartcard is inserted in order to enable the at least one control signal to be transmitted from the control module to the peripheral device (figs. 1A and 1B).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz as modified by Kotik as applied to claim 1 above, and further in view of Rhelimi (US 6,840,454, art of record).
Regarding claims 10-12, Moskowitz as modified by Kotik teaches all subject matter claimed as applied above.  Moskowitz further teaches the smartcard is a card having external contact (105) in order to transmit signal to the peripheral device (fig. 1A, [0025] and [0026]) but fails to teach the external contacts of the smartcard (to communicate in compliance with the ISO 7816 standard and using the contacts for operations as recited (claim 12).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moskowitz as modified by Kotik by incorporating the teaching as taught by Rhelimi so as to communication using ISO 7816 standard.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1, 2 and 4-15 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moskowitz, Kotik and Rhelimi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Levy (US 2011/0003491) is cited because it is related to electrical characteristics of claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887